Citation Nr: 1508657	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-14 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for the claimed disability.  

In December 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, type II.

2.  It is as likely as not that the Veteran performed active duty in the Republic of Vietnam and/or on the inland waterways of the Republic of Vietnam during the Vietnam era. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for diabetes mellitus, type II, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, diabetes mellitus is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he served aboard the USS America in the Gulf of Tonkin and that aircrafts that flew over Vietnam would return to his ship with Agent Orange on them, which he cleaned off.  See the May 2010 report of contact.  The Veteran also contends that he was in Vietnam in August 1968 when he was ordered to repair an aircraft.  See the December 2014 video conference transcript.  

The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II.  Treatment records from Kaiser Permanente indicate that the Veteran began taking medication for diabetes in April 2008; before then, the diabetes was controlled with diet and exercise.  The Veteran testified that he was diagnosed with diabetes in 1983.  

Diabetes mellitus is recognized as one of the presumptive diseases based on exposure to herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The applicable law provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

There is no presumption for exposure to herbicides for a Veteran who served aboard ship off the shores of the Republic of Vietnam.  Claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

If the Veteran is found to have served in the Republic of Vietnam, his exposure to herbicide agents such as Agent Orange is presumed and diabetes mellitus, type II shall be service-connected if the requirement of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

In this case, after careful review of the record, the Board finds the evidence to be in equipoise regarding whether the Veteran served in the Republic of Vietnam, including its inland waters, during the Vietnam War. 

The DD Form 214 shows that the Veteran served in the Navy as an aviation fire control technician, and was assigned to the Fighter Squadron Thirty-Three.  He received the National Defense Service Medal, Vietnam Service Medal, and Republic of Vietnam Campaign Medal.  Service records show that the Veteran was assigned to the USS America from May 12, 1968 to November 20, 1968, and that Fighter Squadron Thirty-Three provided direct combat support to the Republic of Vietnam Armed Forces.

The Veteran asserts that the USS America operated within a couple of miles from the inland waterways of Vietnam, and that Agent Orange contaminated the inland waterways and the Gulf of Tonkin waters, and it was not filtered from the water before he drank it.  The Veteran also asserts that he wore dungarees that were washed every two weeks in the contaminated salt water from the Gulf of Tonkin.  Moreover, aircraft would return to the ship covered with Agent Orange, which the Veteran described as an oily liquid, due to flying through the spray from slower-flying aircrafts.  As a maintenance technician, the Veteran would have to crawl all over the aircraft to do maintenance, and as a result, his dungarees were soaked in Agent Orange.  

The Veteran's claims that he was exposed to Agent Orange by being near aircraft that flew over Vietnam do not qualify for the presumption of exposure.  See VBA Fast Letter 10-37.  However, an April 2010 VA request for information from the Personnel Information Exchange System (PIES) indicates that the U.S. Department of Defense (DOD) was unable to determine whether the Veteran served in the Republic of Vietnam.  The Veteran was attached unit VF 33, which could have been assigned to a ship or to shore; therefore, for DOD purposes, the unit was credited with Vietnam service from July 7, 1968 to August 2, 1968; from August 23, 1968 to September 2, 1968; on September 4, 1968; and from September 6, 1968 to September 19, 1968.

The Board finds that the evidence is in relative equipoise as to whether the Veteran served in Vietnam.  The Veteran's service personnel records verify that the Veteran was assigned to the Fighter Squadron Thirty-Three and served on board the USS America near Vietnam from May 12, 1968 to November 20, 1968.  The evidence establishes that it is unknown whether the Veteran was assigned to a ship on the inland waterways, but the Board finds it significantly probative that the Veteran's unit has been credited for DOD purposes with Vietnam service for various periods in time in 1968.  In other words, the service department did not rule out the possibility that the Veteran may have been assigned to the shore.  

Furthermore, the Veteran testified before the Board in December 2014 that he also went ashore in Vietnam in August 1968 to do repair work on an aircraft.  The Veteran stated that there were no official orders cut that would prove he set foot on land, and he spent just under one hour in Vietnam before returning to the ship.  The Veteran testified that he went ashore with one other serviceman to repair a hydraulic leak in the nose wheel well, which required the Veteran to extend radar on the plane so the leaking fitting could be repaired.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. 

After having carefully considered the matter, the Board finds the Veteran's statements to be credible in showing that the Veteran was present at some point on the landmass, even if for a very short period of time.  His statements are consistent with the circumstances of his service as reflected in his service records.  Although there is a lack of corroboration that the Veteran actually went ashore, VA is required to give due consideration to the places, types and circumstances of the Veteran's service and to afford the Veteran the benefit of the doubt whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C.A. §§ 1154(a), 5107(b).  The Veteran is competent to describe the details of his assignments, and his credible testimony that he went ashore in Vietnam is undisputed by the evidence of record. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, there is sufficient evidence to show that the Veteran as likely as not was present in the Republic of Vietnam. 

In sum, after resolving all reasonable doubt in favor of the Veteran, the Board finds that that it was as likely as not that the Veteran served in the Republic of Vietnam.  As such, the Veteran's exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Diabetes mellitus, type II is presumed to be service-connected when a veteran has had presumed Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  There is no medical evidence which serves to rebut that presumption.  Thus, on this record, in resolving all reasonable doubt in favor of the Veteran, service connection for diabetes mellitus, type II is granted.  


ORDER

Service connection for diabetes mellitus, type II is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


